21-10338-mew           Doc 14    Filed 03/10/21 Entered 03/10/21 11:56:05            Main Document
                                              Pg 1 of 4



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

In re:
                                                            Chapter 11
SUZUKI CAPITAL LLC,
                                                            Case No. 21-10338 (MEW)



                                SUBCHAPTER V STATUS REPORT


         The above captioned debtor and debtor-in-possession, Suzuki Capital LLC (the

 “Debtor”), hereby submits this initial status report as required by section 1188(b)(3) of the

 Bankruptcy Code to inform the Court and interested parties of the efforts Debtor has taken and

 will take to attain a consensual plan of reorganization (the “Plan”), and provide the general

 status of the case:

                                  INTRODUCTORY STATEMENT

         1.      The Debtor’s bankruptcy case was commenced on February 23, 2021 (the

 “Petition Date”). A status conference required under section 1188(a) of the Bankruptcy Code

 (the “Status Conference”) has been scheduled for March 24, 2021. The Debtor is a construction

 management and development limited liability company and will be continuing its ongoing

 business during its Chapter 11 case.

                                EVENTS LEADING TO BANKRUPTCY

         2.      Prior to the filing of the instant bankruptcy case, Prior to the filing of the instant

 bankruptcy case, the Debtor was a defendant in a litigation entitled Mark Baum v. Suzuki Capital

 LLC, with the Supreme Court of the State of New York, County of New York, Index No.

 651241/2019 (the “First State Court Litigation”) and a defendant in a litigation entitled Mark

 Baum v. Suzuki Capital LLC, with the Supreme Court of the State of New York, County of New
21-10338-mew       Doc 14     Filed 03/10/21 Entered 03/10/21 11:56:05           Main Document
                                           Pg 2 of 4



York, Index No. 653534/2019 (the “Second State Court Litigation”). On or about July 13,

2020, Judgment was entered against the Debtor in the First State Court Litigation for the sum of

$163,465.28 (the “First State Court Litigation Judgment”). On or about December 17, 2020,

Judgment was entered against the Debtor in the Second State Court Litigation for the sum of

$116,020.27 (the “Second State Court Litigation Judgment” together with the First State

Court Litigation Judgment, shall collectively be referred herein as the “Judgments”). Mark

Baum, plaintiff in each action, proceeded forward with the enforcement of the Judgments and

restrained all of the Debtor’s bank accounts. The Debtor was unable to continue to operate its

business without access to its bank accounts and accordingly, the Debtor filed the instant

bankruptcy case to preserve its business.

                       KEY EVENTS SINCE THE PETITION DATE

       3.      As set forth above, the Debtor filed the instant bankruptcy case on February 23,

2021. Upon the filing of the bankruptcy case, the Debtor notified counsel for Mark Baum to

cease all collection efforts against it and its subsidiaries and requested they notify the Debtor’s

pre-petition banks that the restraints placed on its accounts be removed. The Debtor is currently

awaiting the release of its pre-petition accounts in order to close said accounts in accordance

with the US Trustee’s Guidelines.

       4.      The Debtor has timely filed its schedules and a statement of financial affairs as

required under Bankruptcy Rule 1007(c). The Initial Debtor Interview is scheduled to take place

on Monday, March 15, 2021 and the 341 Meeting of Creditors is scheduled to take place on

Friday, March 19, 2021.




                                                2
21-10338-mew       Doc 14     Filed 03/10/21 Entered 03/10/21 11:56:05              Main Document
                                           Pg 3 of 4



        5.     The Debtor anticipates filing its request with the Court seeking a bar date in this

case.   Furthermore, the Debtor anticipates filing in the upcoming days the employment

application of Platzer, Swergold et al., as its general bankruptcy counsel.

                            EFFORTS TO A CONSENSUAL PLAN

        6.     Heidi J. Sorvino, Esq. has been appointed the subchapter V trustee (the

“Trustee”) in this bankruptcy case. Platzer, on behalf of the Debtor, will be reaching out to the

Trustee to discuss the Debtor’s status, open issues and anticipated trajectory of this case.

        7.     Debtor’s professionals look forward to working with the Trustee, and will have

continuing contact with her to discuss progress on the Plan and other open issues.

        8.     The Debtor anticipates filing its Plan within the next 45-60 days.

                COMPLIANCE WITH DEBTOR-IN-POSSESSION DUTIES

        9.     Debtor has, to the best of its knowledge, timely performed its duties under the

Bankruptcy Code and Bankruptcy Rules. The Debtor has opened DIP accounts with Capital One

Bank, as well as opening its post-petition books and records. As set forth above, the Debtor has

filed its schedules and statement of financial affairs. The Debtor will provide the requisite

information and documentation to the Office of the United States Trustee in advance of the

Initial Debtor Interview and section 341(a) Meeting of Creditors.

                                         CONCLUSION

        10.    Debtor submits the foregoing satisfies the requirements under section 1188(b)(3)

of the Bankruptcy Code.       Debtor will supplement this report on the record at the Status

Conference on March 24, 2021.




                                                  3
21-10338-mew   Doc 14   Filed 03/10/21 Entered 03/10/21 11:56:05      Main Document
                                     Pg 4 of 4



Dated: New York, New York
       March 10, 2021               PLATZER, SWERGOLD, LEVINE,
                                    GOLDBERG, KATZ & JASLOW, LLP
                                    Proposed Attorneys for the Debtor

                                    By:     /s/Clifford A. Katz
                                    Clifford A. Katz
                                    475 Park Avenue South, 18th Fl.
                                    New York, New York 10016
                                    Tel.: (212) 593-3000




                                       4
